             Case 1:19-cv-03232-SAG Document 25 Filed 04/19/21 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND

         CHAMBERS OF                                                             101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
 UNITED STATES DISTRICT JUDGE                                                           (410) 962-7780
MDD_SAGchambers@mdd.uscourt.gov                                                       Fax (410) 962-1812




                                                         April 19, 2021


   LETTER ORDER

           Re: John Moody, et al. v. Aldi Inc. (Maryland), et al.
               Civil Case No. SAG-19-3232

   Dear Counsel:

          I have reviewed Plaintiff’s Motion for Partial Summary Judgment as to Liability, ECF 22,
   and Defendant’s Opposition, ECF 23. No reply was timely filed. No hearing is necessary. See
   Loc. R. 105.6 (D. Md. 2018).

           This case presents a quintessential dispute of fact as to the precise location of the accident
   within the grocery store aisle. The location, in turn, is relevant to the question of contributory
   negligence, which is ordinarily a question of fact for the jury to decide. See McQuay v. Schertle,
   126 Md. App. 556, 569, 730 A.2d 714 (1999). Viewing the evidence presented here in the light
   most favorable to the defendant, a jury could conclude that the plaintiff failed to exercise due care
   for his own safety by failing to observe the open, obvious and present danger of the fully loaded
   pallet jack approaching his location in the aisle at a slow rate of speed. Accordingly, this Court
   will not remove the question from the jury’s purview. Plaintiff’s Motion for partial summary
   judgment, ECF 22, is therefore DENIED.

           My chambers will provide information about a teleconference by separate order, to discuss
   further scheduling in this case.

          Despite the informal nature of this letter, it is an Order of the Court and will be docketed
   as such.

                                                         Sincerely yours,

                                                                 /s/

                                                         Stephanie A. Gallagher
                                                         United States District Judge
